Citation Nr: 1805093	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  09-03 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as due to in-service tobacco use and nicotine dependence, asbestos exposure, and/or chemical exposure.

2.  Entitlement to service connection for a cardiovascular disorder, claimed as due to in-service tobacco use and nicotine dependence, asbestos exposure, and/or chemical exposure.

3.  Entitlement to service connection for an esophageal disorder, claimed as due to in-service tobacco use and nicotine dependence, asbestos exposure, and/or chemical exposure.

4.  Entitlement to service connection for a disorder of the gums, claimed as due to in-service tobacco use and nicotine dependence, asbestos exposure, and/or chemical exposure.

5.  Entitlement to service connection for an acquired psychiatric disorder including as secondary to respiratory, cardiovascular, esophageal, gum, and back disabilities.

6.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1964 with additional service thereafter in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In January 2011, the Veteran testified at a Board hearing held in New York, New York.  The record contains a transcript of the hearing.  The Veterans Law Judge who conducted the January 2011 hearing is no longer with the Board.  The Veteran was notified of this fact and his right to an additional Board hearing, but, in October 2017 correspondence, he declined any further Board hearings.

In August 2012, the Board remanded the above-listed issues for further development and readjudication.  As discussed below, the claims of entitlement to service connection for a back condition and an acquired psychiatric disorder must be remanded again prior to a final determination on the merits.  Otherwise, there has been substantial compliance with the remand instructions, so the Board may proceed on the other claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  

In August 2012, two additional claims (hearing loss and tinnitus) were remanded.  During the pendency of the appeal, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus were granted by the RO, so they are no longer before the Board.

The issues of entitlement to service connection for an acquired psychiatric disorder and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's respiratory disorder, including emphysema, is due to his use of tobacco; the Veteran's respiratory disorder did not manifest in service and is not otherwise etiologically related to his service.

2.  The Veteran's cardiovascular disorder is due to his use of tobacco; the Veteran's cardiovascular disorder did not manifest in service and is not otherwise etiologically related to his service.

3.  The Veteran's esophageal disorder is due to his use of tobacco; the Veteran's esophageal disorder did not manifest in service and is not otherwise etiologically related to his service.

4.  The Veteran's gum disorder is due to his use of tobacco; the Veteran's gum disorder did not manifest in service and is not otherwise etiologically related to his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder, to include emphysema, have not been met. 38 U.S.C.A. § 1103, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.300, 3.303, 3.304 (2017).

2.  The criteria for service connection for a cardiovascular disorder have not been met. 38 U.S.C.A. § 1103, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.300, 3.303, 3.304 (2017).

3.  The criteria for service connection for an esophageal disorder have not been met. 38 U.S.C.A. § 1103, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.300, 3.303, 3.304 (2017).

4.  The criteria for service connection for a gum disorder have not been met.  38 U.S.C.A. § 1103, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.300, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.

I.  Service Connection:  Generally

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's esophageal and gum disorders are not encompassed by the list of chronic diseases.  See 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply to these claims.

The Veteran has argued that the military's policies regarding tobacco during his active service (including providing access to free cigarettes and accommodating smoking, among other policies) support awarding service connection and/or legal liability for his claimed respiratory, cardiovascular, esophageal, and gum conditions.  See, e.g., October 2008 Notice of Disagreement (received by VA January 2009) (arguing that the military knew of the hazardous effects of tobacco use, suggesting the U.S. government is a "tortfeasor", and citing numerous cases and statutes relating to tort and criminal liability).  The veterans' benefits system is not based on tort or criminal law theories, but provides defined benefits based on meeting criteria for eligibility set forth in law.  See 38 U.S.C. § 100, et seq..  Principles of criminal law and the laws of tort are generally inapplicable to such claims unless specifically made applicable in the relevant statutes and implementing regulations (e.g., the concept of causation).  The veterans' benefits system is not designed to vindicate veterans who believe they have been harmed by policies or actions of the government and, in fact, does not prevent parties who believe they have been wronged by the government from filing a civil lawsuit.  See, e.g., The Federal Tort Claim Act, 28 U.S.C. § 2674 (providing for tort liability of the United States in the same manner as private individuals under certain circumstances); 38 U.S.C. § 351 (providing that an award under the Federal Tort Claim Act does not prohibit a claim for benefits under the veterans benefit system but may reduce the benefits available to a claimant under the veterans benefits system, i.e., the civil tort system and veterans benefits systems are independent of each other, though an award in one may impact the benefits received in the other).  In short, the Veteran's claims for compensation are governed by the particular rules and legal standards of the veterans' benefits system, so his extensive arguments based on principles of tort and criminal law are not relevant to the question of whether he meets the criteria for the award of service connection.

II.  Service Connection:  Respiratory Disorders

The Veteran seeks service connection for a respiratory disorders, to include emphysema.  His medical records establish that he has pulmonary emphysema.  He claims his disability is due to tobacco use which is due to a nicotine addiction developed during his active service.

With respect to tobacco-related claims, 38 U.S.C.A. § 1103 provides, in pertinent part, as follows:

(a) Notwithstanding any other provision of law, a veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service for purposes of this title on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.

See also 38 C.F.R. § 3.300 (2017).

The provisions of section 1103 apply only to claims filed after June 9, 1998.  The Veteran's present claim of entitlement to service connection for a respiratory disorder was filed in 2008, so section 1103 and the implementing regulations bar an award of service connection for a disability arising long after service based upon a finding that such disability was caused by tobacco use during service.  38 U.S.C. § 1103; 38 C.F.R. § 3.300.  Any such claim by the Veteran must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit).

The controlling statutes and regulations do not, however, preclude the establishment of service connection based upon a finding that a disease or injury (even if tobacco-related) became manifest or was aggravated during active service or became manifest to the requisite degree of disability during any applicable presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  See 38 U.S.C.A. § 1103(b); 38 C.F.R. § 3.300.  The Veteran has not claimed and the evidence does not support any finding that his respiratory disorders became manifest during or within any applicable presumptive period after his discharge.  Rather, his own testimony and statements, in addition to the available medical records, establish that the respiratory conditions were first diagnosed many years after his active service.  See, e.g., January 2011 Board Hearing Tr. at 18-19; October 2008 Notice of Disagreement (arguing that his conditions caused by tobacco use).  Service connection on this basis, then, is not warranted.

He has not argued that he is entitled to direct service connection for his respiratory disorder other than based on in-service tobacco use and consequent nicotine addiction.  See, e.g., January 2011 Board Hearing Tr. at 18 ("what the doctor had told me.....that the beginning of emphysema was because of the length of time I was smoking and the amount of cigarettes that I was smoking").  The record does not support a finding of any in-service disease or injury that is etiologically related to his current respiratory disorders.  Specifically, there is no evidence, or even any indication, that the disorder may be related to any alleged exposure to asbestos or chemicals (e.g., pesticides or herbicides).  The Veteran's own testimony and the medical records establish that his respiratory disorders are related to his long-term use of tobacco.  Direct service connection (including based on presumptions or as a chronic disease) is not warranted on the evidence of record.  See Shedden, 381 F.3d at 1167.

In making this determination, the Board acknowledges that the Veteran had several respiratory conditions during his active service, including pneumonia and an acute upper respiratory infection.  See, e.g., May 1962 Service Treatment Record (documenting diagnosis and treatment for respiratory infection); April 1964 Report of Medical History (documenting hospitalization for pneumonia).  However, again, there is no indication in the record that these in-service events may be related to his current condition.  Rather, the service records indicate the conditions were acute episodes that fully resolved and the evidence regarding his current respiratory condition indicates it is related to tobacco use.   There is no evidence from the Veteran that he had any continuity of respiratory symptoms following these acute in-service incidents, nor has any medical professional ever suggested these in-service conditions caused his current respiratory disorders.

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply. Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to service connection for a respiratory disorder, including emphysema, is denied.



III.  Service Connection:  Cardiovascular Disorder

The Veteran seeks service connection for a cardiovascular disorder.  He claims his disability is due to tobacco use which is due to a nicotine addiction developed during his active service.

The Veteran's present claim of entitlement to service connection for a cardiovascular disorder was filed in 2008, so section 1103 (discussed above) and the implementing regulations bar an award of service connection for a disability arising long after service based upon a finding that such disability was caused by tobacco use during service.  38 U.S.C. § 1103; 38 C.F.R. § 3.300.  Any such claim by the Veteran must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit).

The Veteran has not claimed and the evidence does not support any finding that his cardiovascular disorders became manifest during or within any applicable presumptive period after his discharge.  See 38 U.S.C.A. §§ 1103(b), 1112, 1116; 38 C.F.R. § 3.300.  Rather, his own testimony and statements, in addition to the available medical records, establish that the cardiovascular conditions were first diagnosed many years after his active service.  See, e.g., January 2011 Board Hearing Tr. at 26; July 2006 Statement of the Veteran (heart issues began in the 1990s and related to tobacco use).  Service connection on this basis, then, is not warranted.

He has not argued that he is entitled to direct service connection for his cardiovascular disorder other than based on in-service tobacco use and consequent nicotine addiction.  The record does not support a finding of any in-service disease or injury that is etiologically related to his current cardiovascular disorders.  Specifically, there is no evidence, or even any indication, that the disorder may be related to any alleged exposure (e.g., pesticides or herbicides).  Direct service connection (including based on presumptions or as a chronic disease) is not warranted on the evidence of record.  See Shedden, 381 F.3d at 1167.

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply. Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to service connection for a cardiovascular disorder is denied.

IV.  Service Connection:  Esophageal Disorders

The Veteran seeks service connection for esophageal disorders, including esophagitis and gastroesophageal reflux disease (GERD).  He claims his disability is due to tobacco use which is due to a nicotine addiction developed during his active service.

The Veteran's present claim of entitlement to service connection for esophageal disorders was filed in 2008, so section 1103 (discussed above) and the implementing regulations bar an award of service connection for a disability arising long after service based upon a finding that such disability was caused by tobacco use during service.  38 U.S.C. § 1103; 38 C.F.R. § 3.300.  Any such claim by the Veteran must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit).

The Veteran has not claimed and the evidence does not support any finding that his esophageal disorders became manifest during or within any applicable presumptive period after his discharge.  See 38 U.S.C.A. §§ 1103(b), 1112, 1116; 38 C.F.R. § 3.300.  Rather, his own testimony and statements, in addition to the available medical records, establish that the esophageal conditions were first diagnosed many years after his active service.  See, e.g., January 2011 Board Hearing Tr. at 22; July 2006 Statement of the Veteran ("Due to a 3 pack a day nicotine addiction in the 1980's I was diagnosed with severe ulcerated esophagus.").  Service connection on this basis, then, is not warranted.

He has not argued that he is entitled to direct service connection for his esophageal disorder other than based on in-service tobacco use and consequent nicotine addiction.  See, e.g., January 2011 Board Hearing Tr. at 22-23 (stating medical professionals indicated his esophageal disorders were due to cigarette smoking); July 2006 Statement of the Veteran ("Due to a 3 pack a day nicotine addiction in the 1980's I was diagnosed with severe ulcerated esophagus.").  The record does not support a finding of any in-service disease or injury that is etiologically related to his current esophageal disorders.  Specifically, there is no evidence, or even any indication, that the disorder may be related to any alleged exposure to asbestos or chemicals (e.g., pesticides or herbicides).  Direct service connection (including based on presumptions or as a chronic disease) is not warranted on the evidence of record.  See Shedden, 381 F.3d at 1167.

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply. Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to service connection for an esophageal disorder, including esophagitis and GERD, is denied.

V.  Service Connection:  Gum Disorders

The Veteran seeks service connection for a disorder of the gums.  He claims his disability is due to tobacco use which is due to a nicotine addiction developed during his active service.

As discussed, tobacco-related disabilities may not be service connected where the claim is filed after 1998.  The Veteran's present claim of entitlement to service connection for a disorder of the gums was filed in 2008, so section 1103 and the implementing regulations bar an award of service connection for a disability arising long after service based upon a finding that such disability was caused by tobacco use during service.  38 U.S.C. § 1103; 38 C.F.R. § 3.300.  Any such claim by the Veteran must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit).

Similarly, the Veteran has not claimed and the evidence does not support any finding that his gum disorders became manifest during or within any applicable presumptive period after his discharge.  Rather, his own testimony and statements, in addition to the available medical records, establish that the disorder of the gums was first diagnosed many years after his active service.  See, e.g., January 2011 Board Hearing Tr. at 22 ("The gum problems came up in-sometime in the 1970's"); July 2006 Statement of the Veteran ("In the early 1970's I was diagnosed...with severe gum and bone problems.").  Service connection on this basis, then, is not warranted.  See 38 U.S.C.A. § 1103(b); 38 C.F.R. § 3.300.

He has not argued that he is entitled to direct service connection for his disorder of the gums other than based on in-service tobacco use and consequent nicotine addiction.  See, e.g., January 2011 Board Hearing Tr. at 22-23 (stating medical professionals indicated his disorder of the gums was due to cigarette smoking); July 2006 Statement of the Veteran (noting that the dentist who diagnosed him with severe gum and bone problems opined that the conditions were due to "excessive cigarette smoking").  The record does not support a finding of any in-service disease or injury that is etiologically related to his current gum disorders.  Specifically, there is no evidence, or even any indication, that the disorder may be related to any alleged exposure to asbestos or chemicals (e.g., pesticides or herbicides).  Direct service connection (including based on presumptions or as a chronic disease) is not warranted on the evidence of record.  See Shedden, 381 F.3d at 1167.

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply. Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to service connection for a gum disorder is denied.

VI.  Duties to Notify and Assist

The Veteran has not raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Veteran has not alleged any deficiencies in the VA examinations or opinions of record relating to the claims addressed above, other than as discussed below.  Thus, the Board need not discuss any other potential issues in regard to the duties to notify and assist.

As noted above in the discussion of the merits of the Veteran's claims, the Board has determined that there is no indication that the respiratory, cardiovascular, esophageal, and/or gum disorders are related to any event or injury in active service or to any service connected condition.  The Veteran's theory was (and the evidence supports) that these conditions were caused by tobacco use, rather than any other in-service event.  See, e.g., January 2011 Board Hearing Tr. (stating medical professionals have indicated his respiratory, cardiovascular, esophageal and gum disorders are due to cigarette smoking and/or other smoking-related conditions).  The criteria for obtaining a VA examination with respect to these conditions have not been met.  38 U.S.C. § 5103A (d)(2); McLendon, 20 Vet. App. at 85-86.

While he has generally, in the alternative, alleged exposure to asbestos and herbicides during service, there is no suggestion in the record that any of these conditions were somehow related to that alleged exposure.  The Veteran has argued that he should have an examination (respiratory) to determine whether there is any medical evidence that he has been exposed to asbestos.  The evidence of record does not meet the criteria for an examination.  As discussed above, the evidence overwhelming indicates that his current respiratory conditions are due his use of tobacco rather than any other exposure.  Moreover, the Veteran has not identified any potential exposure to asbestos, only that he and his representatives believe that it may be "possible" that he was exposed.  The criteria for obtaining a VA examination with respect to his respiratory conditions have not been met, including consideration of his arguments regarding possible exposure to asbestos.  38 U.S.C. § 5103A (d)(2); McLendon, 20 Vet. App. at 85-86.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before a Veterans Law Judge as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.


ORDER

Entitlement to service connection for a respiratory disorder, claimed as due to in-service tobacco use and nicotine dependence, asbestos exposure, and/or chemical exposure is denied.

Entitlement to service connection for a cardiovascular disorder, claimed as due to in-service tobacco use and nicotine dependence, asbestos exposure, and/or chemical exposure is denied.

Entitlement to service connection for an esophageal disorder, claimed as due to in-service tobacco use and nicotine dependence, asbestos exposure, and/or chemical exposure, is denied.

Entitlement to service connection for a disorder of the gums, claimed as due to in-service tobacco use and nicotine dependence, asbestos exposure, and/or chemical exposure, is denied.


REMAND

The Veteran had a VA examination for his back disability, but the examination is inadequate.  The examiner based his negative nexus opinion in significant part on the normal findings upon physical examination in connection with the Veteran's 1964 discharge.  See February 2017 VA Examination.  However, the VA examiner fails to note or discuss the documented back injury, diagnosis, and treatment in August 1966 during an apparent period of active duty for training.  See August 1966 Outpatient Medical Record ("22 yo wm [with] chronic back syndrome who apparently re-strained back 2 days ago while lifting heavy material" and, one week later, stating: "Return to duty (no heavy lifting)"); Medical Statement No. 2 (undated and unsigned, but indicating reserve service in July and August 1966:  "During my tour of duty from 30 July 1966 to 13 Aug 1966....").  In fact, it appears from the examiner's opinion that he did not have the service treatment record available.  See February 2017 VA Examination ("He was first seen, according to his report, a few years later in Camp Drum for intermittent back pain.").  Because the opinion fails to address the back injury that occurred in July-August 1966 during the Veteran's reserve service, the opinion is inadequate.  An adequate opinion is necessary to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Veteran has claimed that his depression is due to or has been aggravated by his back disability.  See, e.g., January 2011 Board Hearing Tr. at 24.  While that condition is not yet service-connected, the back claim is being remanded for further determination of the merits.  If the claim is granted, it could impact the claim of entitlement to service connection for an acquire psychiatric disorder on a secondary basis.  Therefore, the Board will remand that claim as well.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file any outstanding, relevant VA treatment records.

2.  After conducting any additional development deemed necessary, the entire claims file should be reviewed by the examiner who examined the Veteran in February 2017 (or another medical professional if that person is no longer available) for the purpose of determining the etiology of the Veteran's back disability.  A new examination is not required, unless it is deemed needed.

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner(s) should address the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's back disability was incurred in or otherwise related to the Veteran's military service, including the back injury during service in the Reserves in July/August 1966.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  After conducting any additional development deemed necessary, readjudicate the claims of entitlement to service connection for (1) an acquired psychiatric disorder (including as secondary to the back disability if that condition is service-connected); and (2) a back disability.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


